FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TRAVELERS CASUALTY AND SURETY                  No. 04-15605
COMPANY,                                           D.C. No.
                        Appellant,            CV-03-03499-PJH
                v.                           Northern District of
PACIFIC GAS AND ELECTRIC                          California,
COMPANY,                                        San Francisco
                         Appellee.
                                                  ORDER

    On Remand From The United States Supreme Court

                        Filed May 8, 2008

      Before: Stephen Reinhardt and Sidney R. Thomas,
        Circuit Judges, and Jane A. Restani,* Judge.


                             ORDER

  This case is hereby resubmitted.

   Pursuant to the judgment of the United States Supreme
Court issued on March 20, 2007 in Travelers Casualty &
Surety Co. of America v. Pacific Gas & Electric Co., ___ U.S.
___, 127 S.Ct. 1199, 167 L.Ed.2d 178 (2007), we vacate our
disposition at 167 Fed.Appx. 593 (9th Cir. 2006), vacate the
district court’s decision as well as the bankruptcy court’s
decision, and remand to the district court with instructions to
remand to the bankruptcy court for further proceedings con-
sistent with the opinion of the Supreme Court.

   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                                5085
5086      TRAVELERS CASUALTY AND SURETY v. PG&E
   We do not reach any issue presented by the parties, leaving
those questions for the consideration of the bankruptcy court
in the first instance.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.